BasKIN, J.,
concurring in result.
The defense of the statute of frauds is a personal privilege which may be waived.
In this case the defendant expressly admitted the making of the contract in his answer, and alleged a performance of the same on his part, and the breach of the same on the part of plaintiff, and by way of counter-claim sought to recover $500 damages for such breach.
In view of these facts the defendant waived the defense of the statute of frauds, and it was not an issue in the case.
*121That portion of the opinion of my associates which holds in accordance with the views which I have expressed, disposes of the question of the statute of frauds, and the balance of the opinion on that subject is obiter dictum.